Case 19-10234-KG Doc 150 Filed 02/21/19 Page 1 of 15

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

 

In re: Chapter ll

THINGS REMEMBERED, INC., etal.,1 Case No. l9-10234 (KG)
(Jointly Administered)

Debtors.
Re: Docket No. 23

\'/\./\./V\/\_/v\/

 

ORDER (A) APPROVING BIDDING PROCEDURES AND BID PROTECTI()NS,
(B) SCHEDULING AN AUCTION AND A SALE HEARING, (C) APPROVING THE
FORM AND MANNER OF NOTICE THEREOF, (D) ESTABLISHING NOTICE AND
PROCEDURES FOR THE ASSUMPTI()N AND ASSIGNMENT OF CONTRACTS AND
LEASES, AND (E) GRANTING RELA'I`ED RELIEF

 

Upon the motion (the “M)n”)Z of the above-captioned debtors and debtors in
possession (collectively, the “Q¢d)_t<)_r§”) for entry of an order (this “_le§_r_”), (a) authorizing and
approving the bidding procedures attached hereto as Exhibit 1 (the “Bidding Procedures”),
(b) approving the Bid Protections to the Stalking Horse Bidder, (c) approving the form and
manner of notice of the Auction and the Sale Hearing with respect to the Sale of all or

substantially all of the Debtors’ assets (the “Assets,” as further defined in the Bidding

 

Procedures), (d) scheduling an Auction and a Sale Hearing, and (e) establishing notice and
procedures for the assumption and assignment of certain executory contracts and leases; it
appearing that the relief requested is in the best interests of the Debtors’ estates, their creditors,

and other parties in interest; the Court having jurisdiction to consider the Motion and the relief

 

1 The Debtors in these chapter ll cases, along with the last four digits of each Debtor’s federal tax identification
number, include: Things Remembered, lnc. (2696); TRM Holdco Corp. (5858); and TRM Holdings
Corporation (23 54). The location of the Debtors’ service address is: 5500 Avion Park Drive, Highland Heights,
Ohio 44143.

Capitalized terms used but not otherwise defined herein have the meanings ascribed to them in the Motion or
the Bidding Procedures, as applicable

{1229.002-W0054065,6}

 

 

 

Case 19-10234-KG Doc 150 Filed 02/21/19 Page 2 of 15

requested therein pursuant to 28 U.S.C. §§ 157 and 1334; consideration of the Motion and the
relief requested therein being a core proceeding pursuant to 28 U.S.C. § 157(b); venue being
proper before this Court pursuant to 28 U.S.C. §§ 1408 and 1409; notice of the Motion having
been adequate and appropriate under the circumstances; and after due deliberation and sufficient
cause appearing therefor, THE COURT FINDS THAT:

A. The findings and conclusions set forth herein constitute the Court’s findings of
fact and conclusions of law pursuant to Bankruptcy Rule 7052, made applicable to this
proceeding pursuant to Bankruptcy Rule 9014. To the extent that any of the following findings
of fact constitute conclusions of law, they are adopted as such. To the extent any of the
following conclusions of law constitute findings of fact, they are adopted as such.

B. This Court has jurisdiction over the Motion pursuant to 28 U.S.C. §§ 157
and 1334. This proceeding is a core proceeding pursuant to 28 U.S.C. § 157(b). Venue is proper
in this district and in this Court pursuant to 28 U.S.C. §§ 1408 and 1409.

C. The bases for the relief requested in the Motion are: (i) sections 105, 363, 365,
503, and 507 of the Bankruptcy Code, ll U.S.C. §§ 101-1532 (the “ ankruptcy Code”);
(ii) Rules 2002(a)(2), 6004, 6006, 9007, and 9014 of the Federal Rules of Bankruptcy Procedure
(the “Bankruptcy Rules”); and (iii) Rule 6004-1 of the Local Rules of Bankruptcy Practice and
Procedure of the United States Bankruptcy Court for the District of Delaware
(the “Local Rules”).

D. Notice of the Motion has been given to: (i) the Office of the United States
Trustee for the District of Delaware; (ii) holders of the 30 largest unsecured claims against the
Debtors (on a consolidated basis); (iii) the Prepetition Agent; (iv) counsel to the Prepetition

Agent; (v) the United States Attorney’s Office for the District of Delaware; (vi) the Internal

{1229.002-W0054065.6}

Case 19-10234-KG Doc 150 Filed 02/21/19 Page 3 of 15

Revenue Service; (vii) the state attorneys general for all states in which the Debtors conduct
business; (viii) counsel to the Stalking Horse Bidder; (ix) all parties who have expressed a
written interest in some or all of the Assets; (x) all known holders of liens, encumbrances, and
other claims secured by the Assets; (xi) all parties to the Contracts to be assumed and assigned as
part of the proposed Sale, and (xii) any party that has requested notice pursuant to Bankruptcy
Rule 2002.

E. The Debtors have articulated good and sufficient reasons for this Court to:
(i) approve the Bidding Procedures; (_ii) schedule the Auction and Sale Hearing and approve the
manner of notice of the Auction, Sale, and Sale Hearing; (iii) approve the procedures for the
assumption and assignment of the Contracts, including notice of proposed cure amounts; and
(iv) approve the Bid Protections as provided in the Stalking Horse APA and in this Order.

F. The Bid Protections are (x) the product of extensive negotiations between the
Debtors and the Stalking Horse Bidder, (y) a material inducement for, and condition of, the
Stalking Horse Bidder’s entry into the Stalking Horse APA, and (z) fair and reasonable in view
of the fact that, if the Bid Protections are triggered, the Stalking Horse Bidder’s efforts will have
substantially increased the chances that the Debtors will receive the highest or otherwise best
offer for the Acquired Assets. The Debtors have demonstrated a compelling business
justification of the payment of the Breakup Fee and Expense Reimbursement (together, the “B_id
Protections”) under the circumstances set forth in the Stalking Horse APA and the Motion. The
Bid Protections (i) are payable as provided in Section 9.2 of the Stalking Horse APA; (ii) are an
actual and necessary cost and expense of preserving the Debtors’ estates within the meaning of
Bankruptcy Code sections 503(b)(1) and 507(a)(2); (iii) are commensurate to the real and

substantial benefit conferred upon the Debtors’ estates by the Stalking Horse Bidder;

{1229.002-W0054065.6}

 

Case 19-10234-KG Doc 150 Filed 02/21/19 Page 4 of 15

(iv) are reasonable and appropriate, including in light of the size and nature of the proposed Sale
and comparable transactions, the commitments that have been made, and the efforts that have
been and will be expended by the Stalking Horse Bidder, notwithstanding that the proposed Sale
is subject to better and higher offers for the Acquired Assets; (v) was necessary to induce the
Stalking Horse Bidder to pursue the Sale and to be bound by the Stalking Horse APA; and (vi) is
necessary to ensure that the Stalking Horse Bidder will continue to pursue its proposed
acquisition of the Acquired Assets contemplated by the Stalking Horse APA.

G. The Bid Protections were a material inducement to, and express condition of, the
Stalking Horse Bidder’s willingness to submit a bid through execution of the Stalking Horse
APA that will serve as a minimum or floor bid on which the Debtors, their creditors, suppliers,
vendors, and other bidders may rely. The Stalking Horse Bidder has provided a material benefit
to the Debtors and their creditors by increasing the likelihood that, given the circumstances, the
best possible price for the Acquired Assets (as defined in Stalking Horse APA) will be received.
Accordingly, the Bidding Procedures and the Bid Protections are reasonable and appropriate and
represent the best method for maximizing value for the benefit of the Debtors’ estates.

H. The Bidding Procedures and the Stalking Horse APA were negotiated by the
parties at arms’ length and in good faith by the Debtors and the Stalking Horse Bidder.

I. The Motion, this Order, and the assumption and assignment procedures set forth
herein are reasonably calculated to provide counterparties to any Contracts to be assumed by the
Debtors and assigned to the Successful Bidder with proper notice of the intended assumption and
assignment of their Contracts, the procedures in connection therewith, and any cure amounts

relating thereto.

{1229,002-W0054065 .6}

 

Case 19-10234-KG Doc 150 Filed 02/21/19 Page 5 of 15

J. The sale notice, substantially in the form attached hereto as Exhibit 2
(the “Sale Hearing Notice”), is reasonably calculated to provide interested parties with timely
and proper notice of the proposed sale, including, without limitation: (i) the date, time, and place
of the Auction (if one is held); (ii) the Bidding Procedures; (iii) the deadline for filing objections
to the Sale and entry of the Sale Order, and the date, time, and place of the Sale Hearing;
(iv) reasonably specific identification of the assets to be sold; (v) instructions for obtaining
copies of the Stalking Horse APA; (vi) a description of the Sale as being free and clear of liens,
claims, encumbrances, and other interests (except as set forth in the applicable Purchase
Agreement), with all such liens, claims, encumbrances, and other interests attaching with the
same validity and priority to the Sale proceeds; (vii) notice of the proposed assumption and
assignment of Contracts to the Stalking Horse Bidder pursuant to the Stalking Horse APA (or to
another Successful Bidder arising from the Auction, if any), and no other or further notice of the
sale shall be required.

IT IS HEREBY ORDERED THAT:

l. The Motion is granted as provided herein.

2. All objections to the relief requested in the Motion that have not been withdrawn,
waived, or settled as announced to the Court at the hearing on the Motion or by stipulation filed
with the Court, are overruled.

I. Important Dates and Deadlines.

 

Bid Deadline February 28, 2019

 

 

Contract Objection Deadline March l, 2019

 

 

{1229.002-W0054065.6}

 

 

Case 19-10234-KG Doc 150 Filed 02/21/19 Page 6 of 15

  

Sale Objection Deadline (except for Non- March l, 2019
Stalking Horse Adequate Assurance
Objections)

 

 

Auction ' March 4, 2019

 

Non-Stalking Horse Adequate Assurance March 5, 2019 (noon prevailing Eastern Time)
Obj ection Deadline

 

Sale Hearing March 6, 2019

 

 

 

 

3. Notice of Successful Bidder. The Debtors shall file a notice identifying the
Successful Bidder as soon as practicable following the conclusion of the Auction.

4. Sale Hearing. The Sale Hearing shall commence on or before March 6, 2019,
at __:_ a.m. (prevailing Eastern Time) before the Honorable Kevin Gross, at the Court,
824 North Market Street, 6th Floor, Courtroom No. 3, Wilmington, Delaware 19801.
Upon entry of this Order, the Debtors are authorized to perform any obligations of the Debtors
set forth in the Stalking Horse APA or other applicable Purchase Agreement that are intended to
be performed prior to the Sale Hearing or entry of the Sale Order. The Sale Hearing may be
adjourned by announcement in open Court or on the Court’s calendar without any further notice
required.

5. Sale Objection Deadline. Except for objections to the adequate assurance of
future performance by a Bidder that is not the Stalking Horse (a “Non-Stalking Horse Adequate
Assurance Objection”), which must be made on or before March 5, 2019 at noon (prevailing
Eastern Time) (the “Non-Stalking Horse Adequate Assurance Obiection Deadline”), objections,
if any, to the Sale must be made on or before March l, 2019, at 4:00 p.m. (prevailing Eastern

Time) (the “Sale Obj ection Deadline”). Obj ections (including any Non-Stalking Horse Adequate

{1229.002-W0054065.6}

Case 19-10234-KG Doc 150 Filed 02/21/19 Page 7 of 15

Assurance Objection) must: (a) be in writing; (b) conform to the applicable provisions of the
Bankruptcy Rules and the Local Rules; (c) state with particularity the legal and factual basis for
the objection and the specific grounds therefor; and (d) be filed with the Court and served So as

l
l
to be actually received no later than the Sale Objection Deadline or Non-Stalking Horse l
l

Adequate Assurance Obj ection Deadline (as applicable) by the following parties:

 

Kirkland & Ellis LLP Landis Rath & Cobb LLP
300 North LaSalle 919 North Market Street, Suite 1800
Chicago, Illinois 60654 Wilmington, Delaware 19801
Attn.: Angela Snell and Catherine Jun Attn.: Adam G. Landis

 

Kelley Drye & Warren LLP Office of the United States Trustee
101 Park Avenue for the District of Delaware
New York, New York 10178 844 King Street, Suite 2207, [Lockbox 35],
Attn.: Eric R. Wilson and Jason R. Adams Wilmington, Delaware 19801
Attn: Timothy J. Fox
Connolly Gallagher LLP
267 East Main Street

Newark, Delaware 19711
Attn: N. Christopher Griffiths

 

Weil, Gotshal & Manges LLP Pachulski Stang Ziehl & Jones LLP
767 Fifth Avenue 10100 Santa Monica Blvd., 13th Floor
New York, New York 10153 Los Angeles, California 90067
Attn.: David N. Griffiths Attention: Jeffrey N. Pomerantz
Maxim B. Litvak
Richards, Layton & Finger, P.A. E-mail: jpomerantz@pszjlaw.com
920 N. King Street mlitvak@pszjlaw.com

Wilmington, Delaware 19801
Attn: Zachary I. Shapiro

 

 

 

 

6. A party’s failure to timely file or make an objection in accordance with this Order
shall forever bar the assertion of any objection to the Motion, entry of the Sale Order, and/or

consummation of the Sale with the Successful Bidder pursuant to the applicable

Purchase Agreement, including the assumption and assignment of the Contracts to the
{1229.002-w0054065.6}

 

Case 19-10234-KG Doc 150 Filed 02/21/19 Page 8 of 15

Successful Bidder pursuant to the applicable Purchase Agreement, and shall be deemed to
constitute any such party’s consent to entry of the Sale Order and consummation of the Sale and
all transactions related thereto, including, without limitation, such assumption and assignment
All rights to the extent they exist are reserved for a party to later seek relief from the Court, and
the Debtors and all other parties reserve all defenses.

7. Bid Deadline. The deadline by which all Bids for the Debtors’ Assets must be
actually received by the parties specified in the Bidding Procedures is 5:00 p.m.
(prevailing Eastern Time), on February 28, 2019 (the “Bid Deadline”).

8. Auction. March 4, 2019 at 10:00 a.m. (prevailing Eastern Time), is the date and

v time the Auction, if one is needed. Such Auction will be held at the offices of counsel to the
Debtors: Kirkland & Ellis LLP, 601 Lexington Avenue, New York, New York 10022-4611, or
such later time on such day or other place as the Debtors shall notify all Qualified Bidders who
have submitted Qualified Bids. The Auction shall be transcribed by a court reporter. As set
forth more fully in the Bidding Procedures, only Qualified Bidders shall be permitted to
participate at the Auction, however, any party in interest may attend the Auction.

II. Auction, Bidding Procedures, and Related Relief.

9. The Bidding Procedures, substantially in the form attached hereto as Exhibit 1,
are hereby approved in their entirety, and the Bidding Procedures shall govern the submission,
receipt, and analysis of all Bids relating to the proposed sale of the Assets. Any party desiring to
bid on the Assets or a portion thereof shall comply with the Bidding Procedures and'this Order.
The Debtors are authorized to take any and all actions necessary to implement the Bidding

Procedures.

{1229.002-W0054065.6}

 

 

Case 19-10234-KG Doc 150 Filed 02/21/19 Page 9 of 15

10. The Stalking Horse Bidder is deemed a Qualified Bidder, and the Stalking Horse
Bid as set forth in the Stalking Horse APA is deemed a Qualified Bid.

11. If the Debtors do not receive any Qualified Bids (other than the Stalking Horse
Bid): (a) the Debtors will not hold the Auction; (b) the Stalking Horse Bidder will be deemed
the Successful Bidder for the Acquired Assets; and (c) the Debtors shall be authorized to seek
approval of the Stalking Horse APA at the Sale Hearing.

12. If the Debtors receive one or more Qualified Bids from Qualified Bidders
(other than the Stalking Horse Bidder), then the Debtors shall conduct the Auction in accordance
with the Bidding Procedures.

13. Pursuant to Local Rule 6004-l(c)(ii): (a) each bidder participating at the Auction
shall be required to confirm that it has not engaged in any collusion with respect to the bidding or
the Sale, as set forth in the Bidding Procedures; (b) the Auction shall be conducted openly; and
(c) the Auction shall be transcribed or videotaped.

14. The Prepetition Agent, on behalf of the Prepetition Lenders (as defined herein),
shall be deemed to be a Qualified Bidder and, subject to section 363(k) of the Bankruptcy Code,
may submit a credit bid of the Prepetition Lenders’ secured claim within the meaning of section
363(k) at any time during the Auction, unless otherwise ordered by this Court for cause;
providea', however, that the Prepetition Agent shall not credit bid against the Stalking Horse Bid
(excluding, for the avoidance of doubt, any subsequent Bid by the Stalking Horse Bidder),

15. ln consultation with the Consultation Parties, the Debtors may (a) determine
which Qualified Bid is the highest or otherwise best offer; (b) reject at any time before entry of
an Order of the Bankruptcy Court approving the Successful Bid, any Bid (other than the Stalking

Horse Bid) that, in the discretion of the Debtors, is (i) inadequate or insufficient, (ii) not in

{1229.002-W0054065.6}

 

Case 19-10234-KG Doc 150 Filed 02/21/19 Page 10 of 15

conformity with the requirements of the Bankruptcy Code, the Bidding Procedures, or the terms
and conditions of the Sale, (iii) contrary to the best interests of the Debtors, their estates, their
creditors, and other stakeholders; and (c) at or before the conclusion of the Auction, may impose
additional terms and conditions upon Qualified Bidders as the Debtors determine, in consultation
with the Consultation Parties, to be in the best interests of the Debtors’ estates in these cases.

16. No person or entity, other than the Stalking Horse Bidder, shall be entitled to any
expense reimbursement, break-up fees, “topping,” termination, or other similar fee or payment,
and by submitting a bid, such person or entity is deemed to have waived their right to request or
to file with this court any request for expense reimbursement or any fee of any nature, whether
by virtue of section 503 (b) of the Bankruptcy Code or otherwise.

III. Breakup Fee and Expense Reimbursement

17. The Breakup Fee and Expense Reimbursement are approved on the terms set forth
in the Stalking Horse APA. The Debtors are authorized and directed to pay any and all amounts
owing to the Stalking Horse Bidder on account of the Breakup Fee within three (3) Business
Days following the consummation of an Acquisition Proposal (as defined in the Stalking Horse
APA) to the extent provided in the Stalking Horse APA. On or before the third (3"1) business
day following the termination of the Stalking Horse APA to the extent provided therein, the full
amount of the Expense Reimbursement shall be deemed to be transferred into a segregated
account which funds shall only be used to pay the Expense Reimbursement subject to the
objection period set forth in the next sentence and such funds shall be deemed not to constitute
property of the Debtors’ estates, provided, M, that if any amount of the Expense
Reimbursement is disallowed by the Court, such funds shall be deemed to (i) have been

transferred from the segregated account to the Debtors, and (ii) be property of the Debtors’

{1229.002-W0054065.6}
10

Case 19-10234-KG Doc 150 Filed 02/21/19 Page 11 of 15

estates. Documentation regarding the Expense Reimbursement shall be provided to counsel to
the Debtors, the Prepetition Agent, the official committee appointed in these chapter 11 cases
and the Office of the United States Trustee for the District of Delaware, who shall have a 14-day
review period and opportunity to object. If an objection is submitted in writing to the Stalking
Horse Bidder prior to the expiration of the 14-day review period, the portion of the Expense
Reimbursement subject to any such objection shall not be paid until the objection is resolved.

18. The Breakup Fee and the Expense Reimbursement (if payable under the Stalking
Horse APA in accordance with its terms and the terms of this Order, and until such Breakup Fee
and/or Expense Reimbursement is paid) shall be an allowed superpriority administrative expense
claim in the Debtors’ chapter ll cases pursuant to sections 503(b)(1) and 507(a)(2).

IV. Assumption and Assignment Procedures.

19. The procedures set forth below regarding the assumption and assignment of the
Contracts (each, an “Assigned Contract,” and, collectively, the “Assigned Contracts”) proposed
to be assumed by the Debtors pursuant to section 365(b) of the Bankruptcy Code and assigned to
the Stalking Horse Bidder (or other Successful Bidder, if any) pursuant to section 364(f) of the
Bankruptcy Code in connection with the Sale (the “Assumption Procedures”) are hereby
approved to the extent set forth herein.

20. These Assumption Procedures shall govern the assumption and assignment of all
of the Debtors’ Assigned Contracts to be assumed and assigned in connection with the Sale
under the Stalking Horse APA, subject to the payment of any payments necessary to cure any
defaults arising under any Assigned Contract (the “Cure Payments”):

a. »Initial Cure Notice. On February 15, 2019, the Debtors served a notice
of potential contract assumption (the “Initial Cure Notice”), in the form

attached hereto as Exhibit 3 via first class mail on all counterparties to all
potential Assigned Contracts and provided a copy of the same to the

{1229.002_w0054065.6}
l 1

 

Case 19-10234-KG Doc 150 Filed 02/21/19 Page 12 of 15

{1229.002-W0054065.6}

 

Stalking Horse Bidder and the Consultation Parties. The Initial Cure
Notice informed each recipient of (i) the timing and procedures relating to
such assumption and assignment, and, to the extent applicable, (ii) the title
or a description of the executory contract or lease, (iii) the name of the
counterparty to the executory contract or lease, (iv) the Debtors’ good
faith estimates of the Cure Payments (if any) required in connection with
the executory contract or lease, and (v) the Sale Objection Deadline.

The Contract Assumption Notice. Within l business day of entry of
this Order (the “Assumntion and Assignment Service Deadline”), the
Debtors shall post on their case Website (http://cases.primeclerk.com/
ThingsRemembered) and serve an amended notice of contract assumption
(the “Contract Assumption Notice” and together with the lnitial Cure
Notice, the “Contract Notices”), in substantially the form attached hereto
as Exhibit 4 via email, facsimile or overnight mail on all counterparties to
all potential Assigned Contracts and provide a copy of the same to the
Stalking Horse Bidder and the Consultation Parties. The Contract
Assumption Notice shall inform each recipient of (i) the timing and
procedures relating to assumption and assignment, (ii) the identity of the
Stalking Horse Bidder (as assignee, if applicable), (iii) the Sale Objection
Deadline, and (iv) the Non-Stalking Horse Adequate Assurance Objection
Deadline; provided, however, that service of the Contract Notices do not
constitute an admission that any contract is an executory contract or
unexpired lease or that the stated Cure Payment constitutes a claim against
the Debtors or a right against the Stalking Horse Bidder (or other
Successful Bidder, and all rights with respect thereto being expressly
reserved). Further, the inclusion of a contract on the Initial Cure Notice is
not a guarantee that such contract will ultimately be assumed and
assigned.

Cure Payments. The payment of the applicable Cure Payments by the
Debtors and/or Stalking Horse Bidder, as applicable, shall (i) effect a cure
of all defaults existing thereunder, and (ii) compensate for any actual
pecuniary loss to such counterparty resulting from such default.

Adequate Assurance Information. Within 24 hours of the Bid
Deadline, the Debtors shall distribute, on a confidential basis, Adequate
Assurance Inforrnation received from Bidders besides the Stalking Horse
to all counterparties to potential Assigned Contracts. The Stalking Horse
shall distribute the Stalking Horse’s Adequate Assurance Information to
counterparties to potential Assigned Contracts immediately upon its
receipt of an executed confidentiality agreement from such counterparties.

Supplemental Contract Assumption Notice. To the extent the Debtors,
at any time after the Assumption and Assignment Service Deadline
(i) identify additional Assigned Contracts to be assumed and assigned to

Case 19-10234-KG Doc 150 Filed 02/21/19 Page 13 of 15

{1229.002-w0054065.6}

the Stalking Horse Bidder or Successful Bidder, (ii) remove Assigned
Contracts from the list of executory contracts and leases ultimately
selected as Assigned Contracts that the Stalking Horse or a Successful
Bidder, as applicable, proposes be assumed and assigned to it in
connection with a Sale, (iii) and/or modify the previously stated Cure
Payment associated with any Assigned Contracts, the Debtors will
promptly file with this Court and serve by first-class mail a supplemental
notice of contract assumption (a “Supplemental Assumption Notice”) on
each of the counterparties to such Assigned Contracts and their counsel of
record, if any. Each Supplemental Assumption Notice will include the
same information with respect to listed Assigned Contracts as was
included in the Contract Notices. The Stalking Horse Bidder may
designate additional Assigned Contracts to be assumed and assigned up to
two business days prior to closing, and may remove Assigned Contracts
from the list of Assigned Contracts up to two business days prior to
closing. The recipient of a Supplemental Assumption Notice shall have no
less than three (3) Business Days to object to the proposed Cure
Amount(s) and/or the assumption and assignment of the potential
Assigned Contract(s) listed in the Supplemental Assumption Notice.

Objections. Objections, if any, to the proposed assumption and
assignment or the Cure Payment proposed with respect thereto, must
(i) be in writing, (ii) comply with the applicable provisions of the
Bankruptcy Rules, and the Local Rules, (iii) state with specificity the
nature of the objection and, if the objection pertains to the proposed cure
amount, the correct cure amount alleged by the objecting counterparty,
together with any applicable and appropriate documentation in support
thereof, and (iv) be filed with the Court and served upon (w) proposed
counsel and co-counsel to the Debtors, (x) counsel to the Stalking Horse
Bidder, (y) the Notice Parties (as defined in the Bidding Procedures), and
(Z) any other party that has filed a notice of appearance in these
chapter ll cases, so as actually to be received on or before the Sale
Objection Deadline, the Non-Stalking Horse Adequate Assurance
Objection Deadline or the deadline set forth in the Supplemental
Assumption Notice, as applicable. '

Dispute Resolution. In the event that the Debtors and the non-debtor
counterparty cannot resolve any objection to the Cure Payment, the
Assigned Contract may be assumed by the Debtors and assigned to the
Stalking Horse Bidder or Successful Bidder, as applicable, provided that
the Debtors shall segregate the cure amount that the counterparty asserts is
required to be paid, pending a resolution of the dispute by the Court or
mutual agreement by the parties. Any objection to the proposed
assumption and assignment of a contract or related cure proposed in
connection with the Sale that remains unresolved as of the commencement
of the Sale Hearing shall be heard at the Sale Hearing or a later date as

13

 

 

Case 19-10234-KG Doc 150 Filed 02/21/19 Page 14 of 15

may be fixed by the Court and/or agreed by the Debtors, the applicable
counterparty and the Stalking Horse Bidder or Successful Bidder, as
applicable

h. Contract Assumption. No Assigned Contract shall be deemed assumed
and assigned pursuant to section 365 of the Bankruptcy Code until the

later of (i) the date the Court has entered an order assuming and assigning
such Assigned Contracts or (ii) the date the Sale has closed.

21. Any party failing to timely file an objection to the cure amount or the proposed
assumption and assignment of an Assigned Contract or Additional Assigned Contract listed on
the Contract Notices or a Supplemental Assumption Notice, as applicable, is deemed to have
consented to (a) such Cure Payment, (b) the assumption and assignment of such Assigned
Contract or Additional Assigned Contract, (c) the related relief requested in the Motion, and (d)
the Sale, Such party may be forever barred and estopped from objecting to the Cure Payments,
the assumption and assignment of the Assigned Contract, or Additional Assigned Contract,
adequate assurance of future performance, the relief requested in the Motion, whether applicable
law excuses such counterparty from accepting performance by, or rendering performance to, the
Stalking Horse Bidder or Successful Bidder, as applicable, for purposes of section 365(c)(l) of
the Bankruptcy Code and from asserting any additional cure or other amounts against the
Debtors and the Stalking Horse Bidder or Successful Bidder, as applicable, With respect to such
party’s Assigned Contract or Additional Assigned Contract.

V. Sale Hearing Notice.

22. The Sale Hearing Notice, substantially in the form attached hereto as Exhibit 2, is
hereby approved. Within one (l) business day following entry of this Order, the Debtors shall
cause the Sale Hearing Notice to be served on: the following parties or their respective counsel,
if known: (a) the Notice Parties (as defined in the Bidding Procedures); (b) counsel to the

Stalking Horse Bidder; (c) all parties to executory contracts and leases to be assumed and

{ 1229.002-W0054065.6}
l 4

 

 

Case 19-10234-KG Doc 150 Filed 02/21/19 Page 15 of 15

assigned, or rejected as part of the proposed Sale; (d) all parties who have expressed a Written
interest in some or all of the Assets; (e) all known holders of liens, encumbrances, and other
claims secured by the Assets; (f) the Internal Revenue Service; (g) all applicable state and local
taxing authorities; (h) the Federal Trade Commission; (i) each governmental agency that is an
interested party with respect to the Sale and transactions proposed thereunder; and (i) all parties
that have requested or that are required to receive notice pursuant to Bankruptcy Rule 2002.

VI. Miscellaneous.

23. The Debtors are authorized to take all actions necessary to effectuate the relief
granted pursuant to this Order in accordance with the Motion.

24. The terms and conditions of this Order shall be immediately effective and
enforceable upon its entry.

25. This Court exclusive retains jurisdiction with respect to all matters arising from or
related to the implementation of this Order.

Dated: February _Z_l, 2019
Wilmington, Delaware

 

UNITED TATES BANKRUPTCY JUDGE

{1229.002-W0054065.6}
l 5

